DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/24/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the examiner interview conducted 07/29/2021, the examiner’s recollection of the interview was made of record in an examiner interview summary dated 08/10/2021. The examiner did not acknowledge that the claimed technology structurally different than Shigeura’s teachings. This is clearly reflected in the examiner interview summary dated 08/10/2021. It is to be noted that applicant’s representative “Babak Tehranchi” was not present for the examiner interview conducted 07/29/2021. Furthermore, applicant’s representative is cautioned against introducing incorrect statements into the record, especially when it is clear that applicant’s representative was not a participant in said interview.
Each of the first and second blocks can include a thermally conductive metal material, such as steel or aluminum as discussed in Col 3, lines 23-24. Shigeura also discloses A thermal interface material including a flat surface can be disposed on the heat transfer surface of either or both of the first block and the second block. The thermal interface material can comprise a heat conductive material as discussed in Col 3, line 58-Col 4, line 9. Furthermore, as shown in Fig. 3, the second block 606 is positioned between fluid retainment region (first well) 635 and 633 fluid retainment region (second well). Therefore, it is clear that the Shigeura discloses a thermally conductive ground between the first and second well.
In response to applicant’s argument regarding the teaching about how each of the fluid containment regions (e.g., 75, 77) are in contact with a corresponding block (e.g., 62), the examiner disagrees. Fig. 5 of Shigeura clearly shows a down arrow underneath block 62 indicating the block 62 interfaces with fluid containment regions 71, 75 and 77. Therefore, it is clear that the corresponding block (e.g., 62) can be configured to operate independently from one another.
In response to applicant’s argument regarding the connection between the thermoelectric devices and the fluid retainment regions, the examiner disagrees. Shigeura states that Arrows in FIG. 3 illustrate possible directions of movement for the thermal device 600. The control unit 640 can control a pressing device 642 to press the thermal device 600 against the fluid processing device 620 as discussed in Col 14, lines 8-12. Therefore, it is clear that the thermoelectric devices and the fluid retainment regions of Shigeura are to be connected.
In response to Applicant’s argument that the thermoelectric devices are not positioned on the substrate, the Examiner disagrees. Figure 3, as reproduced by Applicant on page 12 of the remarks dated 08/24/2021, clearly shows that substrate (second block 606) is physically touching 
Furthermore, the examiner maintains that assuming arguendo that one of ordinary skill would not consider the thermoelectric devices of Shigeura to be positioned on the substrate, Shigeura discloses that any of the blocks (thermally conductive ground) can be shaped as a disk, a cylinder, a cuboid, a rectanguloid, a bar, or as any other shape. A surface of the block can be designed to complement a region of a fluid processing device that is to be thermally regulated. Shapes of the blocks used herein can be altered to match a shape of a thermally regulated region of a fluid processing device as discussed in at least Col. 7, lines 34-45. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill to position the thermoelectric element on the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP § 2144.04(VI)(C). Likewise, it would have also been obvious to position the blocks (comprising a thermally conductive ground) between the first well and the second well, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04.
In response to applicant’s argument regarding the data line, the examiner disagrees. Specifically that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., location of the data line in relation to the portable lab system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §2145(VI).


Claim Interpretation
	Claim 12 recites the limitation “wherein the system is a part of a USB device…” The USB device has been interpreted as a USB interface that interfaces with the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeura US 7,585,663 et al. (hereinafter Shigeura) US 7,585,663.
Regarding claim 1, Shigeura discloses a thermal cycling device (thermal system, 601) including: a first well and a second well (fluid retainment regions, 631, 632, 633, 634 and 635) to receive samples to be thermally cycled, a thermoelectric cooling element (thermoelectric devices 612, 622, 624 and 628) coupled to the first well and the second (The plurality of thermoelectric devices 612, 622, 624, 628 can be thermally connected to a fluid processing device 620; Col. 13, lines 4-6; Fig. 3), a substrate (first block 610, second block 606, third block 602, fourth block 604, and fifth block, 608) comprising a thermally conductive ground as discussed in Col 3, lines 23-24 and Col 3, line 58-Col 4, line 9, a controller (control unit 640 can transfer heat from blocks 602, 608, 610 to blocks 604, 606 using thermoelectric devices 612, 622, 624, 628. The control unit 640 can reverse a polarity of a voltage supplied to the thermoelectric devices 612, 622, 624, 628 to reverse a direction of the thermal energy transfer, i.e., to transfer heat from blocks 604, 606 to blocks 602, 608, 610; Col. 13, line 59-Col. 14, line 4) coupled to the TEC element to control Controls for a thermoelectric device can include an adjustable-bipolar DC output current power supply. The power supply can provide programmable PID control/ramp set points to control the thermoelectric device, deviation alarms, and automatic and manual operating modes. In reactions, for example, a Polymerase Chain Reaction (PCR), thermoelectric devices can both heat and cool fluid retainment regions at a predetermined rate by using a bi-directional power supply under computer control; Col. 10, lines 22-30) and a data interface to collect data from the controller (Data was acquired using LabView software from National Instruments of Austin, Tex. using their off-the shelf data acquisition PC board (see, www.ni.com/labview)...Data tracks designated Chan4, Chan6, and Chan8 tracked temperatures reported by some of the thermocouples, linearly arranged, in thermal contact with the hot block. Data tracks designated Chan5 and Chan7 tracked temperatures reported by some of the thermocouples, linearly arranged, in thermal contact with the cold block; Col 20, lines13-15 and 23-30).
Figure 3 of Shigeura clearly shows that substrate (second block 606) is physically touching thermoelectric devices 612 and 622. Shigeura also discloses that any of the blocks (comprising a thermally conductive ground) can be shaped as a disk, a cylinder, a cuboid, a rectanguloid, a bar, or as any other shape. A surface of the block can be designed to complement a region of a fluid processing device that is to be thermally regulated. Shapes of the blocks used herein can be altered to match a shape of a thermally regulated region of a fluid processing device as discussed in at least Col. 7, lines 34-45. Therefore, the thermoelectric devices are positioned on the substrate. 
Additionally, it is to be noted that the shape of a device component has been held to be a matter of design choice that a person of ordinary skill in the art would have found obvious absent 
In addition, Shigeura discloses that Each of the first and second blocks can include a thermally conductive metal material, such as steel or aluminum as discussed in Col 3, lines 23-24. Shigeura also discloses A thermal interface material including a flat surface can be disposed on the heat transfer surface of either or both of the first block and the second block. The thermal interface material can comprise a heat conductive material as discussed in Col 3, line 58-Col 4, line 9. Furthermore, as shown in Fig. 3, the second block 606 is positioned between fluid retainment region (first well) 635 and 633 fluid retainment region (second well). Therefore, it is clear that the Shigeura discloses a thermally conductive ground between the first and second well.
Assuming arguendo that one of ordinary skill would not consider the thermoelectric devices of Shigeura to be positioned on the substrate wherein the substrate comprises a thermally conductive ground positioned between the first well and the second well, absent unexpected results, it would have been obvious to one of ordinary skill to position the thermoelectric element on the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP § 2144.04(VI)(C). Likewise, it would have also been obvious to position the thermal interface material (thermally conductive ground) between the first well and the second well, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04.
As to supplying power to the TEC element and the controller of the thermal cycling device to allow the TEC element to transfer energy from the first well to the second well when current flows through the TEC element in a first direction, and from the second well to the first well when current flows through the TEC element in a second direction, the device disclosed by Shigeura is 
Shigeura does not explicitly disclose that the first well and the second well are positioned within the substrate. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a substrate comprising a first well and a second well positioned therein, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04 (V-B).
As to the substrate being configured to allow the first well and the second well to exchange heat with the substrate and to operate independently from one another, Shigeura discloses that each block can be used to thermally regulate a respective fluid retainment region as discussed in at Col. 13, lines 7-35. Shigeura also discloses that the control unit 640 can independently operate thermoelectric devices 612, 622, 624, 628 as discussed in at least Col 14, lines 3-4. The device disclosed by Shigeura is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Shigeura is capable of providing the operating conditions as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
claim 3, Shigeura does not explicitly disclose wherein the thermally conductive ground is a thermal ground lattice, line, trace, or plane. However, Shigeura does disclose that any of the blocks (thermally conductive ground) described above can be shaped as a disk, a cylinder, a cuboid, a rectanguloid, a bar, or as any other shape. A surface of the block can be designed to complement a region of a fluid processing device that is to be thermally regulated. Shapes of the blocks used herein can be altered to match a shape of a thermally regulated region of a fluid processing device as discussed in at least Col. 7, lines 34-45.
The shape of a device component has been held to be a matter of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed thermally conductive ground was significant.  See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent thermally conductive ground shape and since the same expected thermal regulation would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Regarding claim 4, Shigeura does not explicitly disclose wherein the thermally conductive ground has a grid geometry between the first well and the second well. However, Shigeura does disclose that any of the blocks (thermally conductive ground) described above can be shaped as a disk, a cylinder, a cuboid, a rectanguloid, a bar, or as any other shape. A surface of the block can be designed to complement a region of a fluid processing device that is to be thermally regulated. Shapes of the blocks used herein can be altered to match a shape of a thermally regulated region of a fluid processing device as discussed in at least Col. 7, lines 34-45.

Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent thermally conductive ground shape and since the same expected thermal regulation would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Regarding claim 5, Shigeura does not explicitly disclose wherein the thermally conductive ground has a rectilinear shape outside of the first well and the second well. However, Shigeura does disclose that any of the blocks (thermally conductive ground) described above can be shaped as a disk, a cylinder, a cuboid, a rectanguloid, a bar, or as any other shape. A surface of the block can be designed to complement a region of a fluid processing device that is to be thermally regulated. Shapes of the blocks used herein can be altered to match a shape of a thermally regulated region of a fluid processing device as discussed in at least Col. 7, lines 34-45.
The shape of a device component has been held to be a matter of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed thermally conductive ground was significant.  See MPEP § 2144.04(IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent thermally conductive ground shape and since the same expected thermal regulation would have been achieved.  The use of alternative and 
Regarding claim 6, Shigeura does not explicitly disclose wherein the thermally conductive ground forms a concentric ring outside or inside of the first well and the second well. However, Shigeura does disclose that any of the blocks (thermally conductive ground) described above can be shaped as a disk, a cylinder, a cuboid, a rectanguloid, a bar, or as any other shape. A surface of the block can be designed to complement a region of a fluid processing device that is to be thermally regulated. Shapes of the blocks used herein can be altered to match a shape of a thermally regulated region of a fluid processing device as discussed in at least Col. 7, lines 34-45.
The shape of a device component has been held to be a matter of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed thermally conductive ground was significant.  See MPEP § 2144.04(IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent thermally conductive ground shape and since the same expected thermal regulation would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Regarding claim 7, Shigeura discloses the block or bar can include a material having a high thermal conductivity, for example, diamond or metal, for example, aluminum, copper, steel, stainless steel, alloys or combinations thereof as discussed in at least Col. 9, lines 63-66.
claim 8, Shigeura discloses at least one fan adapted to create an air-current in thermal contact with at least one of the first block, the second block as discussed in at least Col. 4, lines 16-19. A cooling fan 609 can direct an air flow across the first block as discussed in at least Col. 13, lines 9-10 in order to maintain the system at a temperature around 50°.
Regarding claim 13, Shigeura discloses exemplary volumes for each of the chambers can be from 0.01 micro liters to about 100 micro liters as discussed in at least Col. 19, lines 29-30.
Regarding claim 14, Shigeura discloses that a computer system can be used to maintain a desired temperature for a desired time period and for maintaining a desired number of cycles as discussed in at least Col. 7, lines 6-9. Shigeura also discloses that the hot block can be hotter than the cold block. This can occur, for example, when the hot block is heated to a temperature of about 95°C. and the cold block is heated to a temperature of only about 50° C. or less as discussed in at least Col. 9, lines 38-41. Therefore, in the absence of further positively recited structure the device of Shigeura is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeura US 7,585,663 as applied above to claims 1, 3-8 and 13-14, in view of Dority et al. (hereinafter Dority) US 2017/0021356.
claim 2, Shigeura does not explicitly disclose a capacitor to store power to facilitate operation of the thermal cycling device.
Dority discloses a molecular diagnostic system comprising a thermal control device that includes a thermal capacitor formed of a thermally conductive material of sufficient mass to store thermal energy as discussed in at least paragraphs 224-225.
It would have been obvious to one of ordinary skill in the art to modify Shigeura with a thermal capacitor as taught by Dority in order to reduce time when switching between heating and cooling, thereby providing faster and more efficient thermal cycling.
Regarding claim 10, Shigeura does not explicitly disclose a memory including a non-transitory computer-readable medium with processor-executable instructions stored thereon, wherein the processor-executable instructions configure the controller to conduct testing of the samples and to configure the data interface for data collection.
Dority discloses that computer system 5300 can comprise software elements, shown as being currently located within the working memory 5335, including an operating system 5340, device drivers, executable libraries, and/or other code, such as one or more application programs 5345, which can comprise computer programs provided by various embodiments (e.g., the mobile device software, interface software, etc.), and/or can be designed to implement methods and/or software architecture, as described herein. Merely by way of example, methods and/or architecture provided in the other figures appended hereto, might be implemented as code and/or instructions executable by a computer (and/or a processing unit within a computer); in an aspect, then, such code and/or instructions can be used to configure and/or adapt a general purpose computer (or other device) to perform one or more operations in accordance with the described methods. The instructions received by the working memory 5335 can optionally be stored on a non-transitory storage device 5325 either before or after execution by the processor(s) 5310 as discussed in at least paragraphs 383, 386 and 389-390, 397.
It would have been obvious to one of ordinary skill in the art to modify Shigeura with a memory as taught by Dority in order to allow automated remote processing of the device settings of the diagnostic device to initiate, pause, or cancel tests conducted by the diagnostic device; specify the remote services to which the diagnostic device sends data; specify the type, content, and/or format of the data; and the like.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 11, Shigeura does not explicitly disclose processor-executable instructions corresponding to a user interface to display the data collected by the data interface.
Dority discloses using a graphical user interface (GUI) provided on a display of the mobile device, as discussed in at least paragraph 270. In some embodiments, the diagnostic device illustrated on FIG. 38 can include one or more external interfaces. For example, the Epsilon Handheld App GUI can be a user interface on the mobile device that acts as the user interface of the diagnostic device as well as discussed in at least paragraph 296.
It would have been obvious to one of ordinary skill in the art to modify Shigeura with a user interface as taught by Dority in order to allow hands-off sample processing thereby allowing a user to manage device settings of the diagnostic device; initiate, pause, or cancel tests conducted 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 12, Shigeura does not explicitly disclose wherein the system is part of a USB device with approximate dimensions equal to a human thumb.
	Dority discloses that the diagnostic device software can include low level drivers including the universal serial bus (USB) driver stack, SM Bus I/F, and Wi-Fi, Bluetooth, and USB dongle drivers as discussed in at least paragraph 309.
It would have been obvious to one of ordinary skill in the art to modify Shigeura with a USB device as taught by Dority in order to allow modification and/or updating of the control software or control parameters utilized by the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796